Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office action in response to a non-final Office action reply filed on 10/10/22, in which claim 1 was amended and claim 4 was canceled.
Claim Rejections - 35 USC § 103                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tegarty (US 2199144, already of record).
Tegarty teaches a process for molding a polymer material comprising: feeding a molten polymer material through a gate (Figs 1 & 2 - element 10) leading into a mold cavity (element 7), the mold cavity including an interior curved surface (elements 5 & 6) that follows an arc that extends 360°, and wherein the gate is positioned such that a flow of the molten polymer material exits the gate at a location that is tangent to the interior curved surface (Figs 1 & 2, pg 2 col 1 lns 24-25) and a flow of the polymer material would be spread out in a fan-like shape at least to some degree when exiting the gate; filling the mold cavity with the polymer material to form a molded article (pg 2 col 1 ln 73 to pg 2 col 2 ln 2); and the molded article would be removed from the mold.
Though Tegarty does not teach the arc extends greater than about 80° and generally less than about 300°, Tegarty does teach the arc extends about 360° (Fig. 1) and since the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Also, though Tegarty does not explicitly teach an arc defined by the interior curved surface generally follows a circle, and wherein the exit of the gate forms an angle with the arc defined by two radii of the circle, the angle being greater than 30° and less than 90°; the arc defines a first end and a second and opposite end and wherein the angle is formed on the circle between the first end of the arc and the point where the flow of polymer material is tangent to the arc; wherein the angle is from about 35° to about 65°; an angle formed between two radii of the circle that extend from a center of the circle to the first end of the arc and a center of the circle to the second end of the arc has an angle of greater than about 50° and generally less than about 300°; and the fan-like flow shape has a width that is at least five times greater than a thickness of the polymer flow, Tegarty does teach an arc defined by the interior curved surface generally follows a circle, and wherein the exit of the gate forms an angle with the arc defined by two radii of the circle (Fig. 1) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the exit of the gate form an angle with the arc defined by two radii of the circle, the angle being greater than 30° and less than 90°; the arc define a first end and a second and opposite end and wherein the angle is formed on the circle between the first end of the arc and the point where the flow of polymer material is tangent to the arc; wherein the angle is from about 35° to about 65°; an angle formed between two radii of the circle that extend from a center of the circle to the first end of the arc and a center of the circle to the second end of the arc has an angle of greater than about 50° and generally less than about 300°; and have the fan-like flow shape have a width that is at least five times greater than a thickness of the polymer flow, since it has been held that discovering an optimum of result effective variables involves only routine skill in the art.  One would have been motivated to optimize the angle with the arc and the fan-like flow shape for the purpose of obtaining desired flow characteristics.  Please see MPEP 2144.05 (II) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) for further details.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tegarty (US 2199144, already of record) in view of what is well known in the art.
Tegarty teaches the invention as discussed above.
Tegarty does not teach the elements of claims 10-13. 
However, the elements of claims 10-13 are well known in the art and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements of claims 10-13 in order to use proven materials since Tegarty is silent to such material details.
Response to Arguments
Applicant's arguments filed 10/10/22 have been fully considered but they are not persuasive.
Applicant asserts that in stark contrast to claim 1, nowhere does Tegarty disclose or suggest a process for molding a polymer material wherein an arc is defined by an interior curved surface of a mold cavity that generally follows a circle and wherein the exit of a gate through which the molten polymer material is fed forms an angle with the arc defined by two radii of the circle and wherein the angle is greater than 30° and less than 90° as described in the specification and particularly shown in the figures.  The Office Action asserts that it would have been obvious to modify the configuration in Tegarty in order to discover “an optimum of result effective variables”, but the Office Action fails to provide a rejection with sufficient specificity to justify any modification of Tegarty as asserted.  Further, Figs. 1-3 in Tegarty are specifically directed to molding steering wheels and one skilled in the art having common sense at the time of the invention would not have thought to change the mold configuration in Tegarty to somehow render the current amended claim 1 obvious.
Examiner, however, points out that Tegarty teaches that it is particularly important in connection with molding multi-colored coatings or solid articles with color striations to inject the material substantially tangentially of the cavity or substantially in the direction in which it must flow after entering the mold cavity so that boiling and eddy currents which tend to intermix the colors are reduced to a minimum (pg 1 col 2 lns 3-10) and as such one of ordinary skill would have sought the gate and cavity interface, including the specific mating surface geometry, to obtain the desired flow characteristics. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743